Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-202435, filed on 11/07/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 and 11/04/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S12 and S13 in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Derscheid (US20180121467; As disclosed in IDS Dated 11/04/2020, US Patent Document #1) in view of Lang (US20170354092; As disclosed in IDS dated 04/13/2021, US Patent of Foreign Patent Document #2).
	In regards to Claim 1, Derscheid teaches “A yield calculation system (baler with ECU performs yield determinations – [0052]) comprising: a position sensor configured to detect a position (position sensor 142 – [0028], Figure 1-2); a baler (baler 100 – [0028], Figure 1-2) comprising: a bale chamber in which crop material is to be formed into a bale (bale forming chamber 122 – [0028], Figure 1-2); a volume measurement sensor provided in the bale chamber and configured to measure a volume of the bale in the bale chamber (bale dimension sensor 134 to measure changes in volume of bale – [0030], Figure 1), the volume corresponding to the position detected by the position sensor (position sensor providing real-time location information of the baler – [0028]); and circuitry configured to calculate, based on the volume of the bale and the moisture amount corresponding to the position (electronic control unit includes a processor and performs calculations – [0025]; yield calculated based on volumetric change for portion of area harvested – [0031]).”
	Derscheid does not teach “a moisture measurement sensor provided in the bale chamber and configured to measure a moisture amount in the bale, the moisture amount corresponding to the position detected by the position sensor; a yield corresponding to the position by excluding the moisture amount from an amount of the bale.”
	Lang teaches “a moisture measurement sensor provided in the bale chamber and configured to measure a moisture amount in the bale (baler includes moisture sensor to detect moisture content – [0029]), the moisture amount corresponding to the position detected by the position sensor (GPS to track location of the bales – [0037]; GPS location and sensor data can be interlocked with operational aspect of the baler – [0038]); a yield corresponding to the position by excluding the moisture amount from an amount of the bale (calculation using moving averages, with the moisture/moisture levels and yield – [0043]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derscheid to incorporate the teaching of Lang to incorporate a moisture sensor in the baler. Doing so would improve determination of the crop yield based on the information gathered about the crop.

	In regards to Claim 2, Derscheid in view of Lang discloses the claimed invention as detailed above and Derscheid further teaches “the volume measurement sensor is configured to measure a diameter of the bale (bale dimension sensor measures the radius, diameter, volume of the bale – [0030]).”

	In regards to Claim 3, Derscheid in view of Lang discloses the claimed invention as detailed above and Derscheid further teaches “a tractor configured to move the baler, wherein the position sensor is provided on at least one of the baler and the tractor (agricultural harvesting machine coupled to agricultural vehicle/tractor – [0025]; baler includes a position sensor – [0028]).”

	In regards to Claim 4, Derscheid in view of Lang discloses the claimed invention as detailed above and Lang further teaches “the circuitry is configured to calculate the yield in a predetermined cycle (GPS data and associated sensor data includes a time stamp – [0039]; bale identifier and GPS data recorded – [0042]; calculation using range of data points, includes location – [0043]).”

	In regards to Claim 5, Derscheid in view of Lang discloses the claimed invention as detailed above and Lang further teaches “the predetermined cycle is constituted by at least one of a predetermined time and an amount of change of the position (GPS data and associated sensor data includes a time stamp – [0039]; Calculation including moving average of predetermined range of data points, including location of each bale – [0043]).”

	In regards to Claim 6, Derscheid in view of Lang discloses the claimed invention as detailed above and Lang further teaches “the amount of the bale is a weight of an increment of the volume of the bale in the predetermined cycle, and wherein the moisture amount is represented by a moisture weight ratio indicating a ratio of a moisture weight in the increment to the weight of the increment (calculations include weight of each bale, data used to calibrate weight measurement, with measurement of actual weight, and bales are assigned quality criteria that includes moisture content – [0043]).”

	In regards to Claim 11, Derscheid in view of Lang discloses the claimed invention as detailed above and Derscheid further teaches “A yield map generation system comprising: the yield calculation system according to claim 4, wherein the circuitry is configured to generate a yield map in which the yield is correlated with the position detected in the predetermined cycle (harvest yield determined for predetermined area of a field and displayed as a yield map – [0030]).”

	In regards to Claim 12, Derscheid in view of Lang discloses the claimed invention as detailed above and Derscheid further teaches “A yield map generation system comprising: the yield calculation system according to claim 4, wherein the circuitry is configured to determine an area of a field, divide the area into regions based on a raked track in the area (baler divide area harvested into portions – [0007]), the baler being configured to travel along the raked track to form the bale (baler determines and tracks the area harvested – [0050]), determine region yields in the regions, respectively, by correlating, with one of the regions, the yield calculated in the predetermined cycle, divide region yields by dimensions of the regions to obtain unit yields in the regions (baler determine yield for each of the plurality of portions by correlating the change in the plurality of dimensions of the bale with each plurality of portions – [0007]), respectively, and generate a yield map in which the regions are correlated with yield levels calculated based on the unit yields, respectively (baler with ECU performs yield determinations and generates yield map – [0052]).”

	In regards to Claim 13, Derscheid teaches “A method of calculating a yield for a baler (baler with ECU performs yield determinations – [0052]), comprising: obtaining a position at which the baler harvests a crop material  (position sensor 142, baler 100 – [0028], Figure 1-2); 40Attorney Docket No.: KBT-P0078 obtaining a volume of a bale into which the crop material is formed in a bale chamber of the baler (bale forming chamber 122 – [0028], Figure 1-2; bale dimension sensor 134 to measure changes in volume of bale – [0030], Figure 1); the volume of the bale corresponding to the position (position sensor providing real-time location information of the baler – [0028]); and calculating, based on the volume of the bale and the moisture amount corresponding to the position (electronic control unit includes a processor and performs calculations – [0025]; yield calculated based on volumetric change for portion of area harvested – [0031]).”
	Derscheid does not teach “obtaining a moisture amount in the bale , the moisture amount corresponding to the position; the yield corresponding to the position by excluding the moisture amount from an amount of the bale.”
	Lang teaches “obtaining a moisture amount in the bale  (baler includes moisture sensor to detect moisture content – [0029]), the moisture amount corresponding to the position (GPS to track location of the bales – [0037]; GPS location and sensor data can be interlocked with operational aspect of the baler – [0038]); the yield corresponding to the position by excluding the moisture amount from an amount of the bale (calculation using moving averages, with the moisture/moisture levels and yield – [0043]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derscheid to incorporate the teaching of Lang to incorporate a moisture sensor in the baler. Doing so would improve determination of the crop yield based on the information gathered about the crop.

	In regards to Claim 14, Derscheid in view of Lang discloses the claimed invention as detailed above and Derscheid further teaches “the volume of the bale is obtained by measuring a diameter of the bale  (bale dimension sensor measures the radius, diameter, volume of the bale – [0030]).”

	In regards to Claim 15, Derscheid in view of Lang discloses the claimed invention as detailed above and Derscheid further teaches “the position is obtained by a position sensor provided on at least one of the baler and a tractor configured to move the baler (agricultural harvesting machine coupled to agricultural vehicle/tractor – [0025]; baler includes a position sensor – [0028]).”

	In regards to Claim 16, Derscheid in view of Lang discloses the claimed invention as detailed above and Lang further teaches “the yield is calculated in a predetermined cycle (GPS data and associated sensor data includes a time stamp – [0039]; bale identifier and GPS data recorded – [0042]; calculation using range of data points, includes location – [0043]).”

	In regards to Claim 17, Derscheid in view of Lang discloses the claimed invention as detailed above and Lang further teaches “the predetermined cycle is constituted by at least one of a predetermined time and an amount of change of the position (GPS data and associated sensor data includes a time stamp – [0039]; Calculation including moving average of predetermined range of data points, including location of each bale – [0043]).”

	In regards to Claim 18, Derscheid in view of Lang discloses the claimed invention as detailed above and Lang further teaches “the amount of the bale is a weight of an increment of the volume of the bale in the predetermined cycle, and wherein the moisture amount is represented by a moisture weight ratio indicating a ratio of a moisture weight in the increment to the weight of the increment (calculations include weight of each bale, data used to calibrate weight measurement, with measurement of actual weight, and bales are assigned quality criteria that includes moisture content – [0043]).”

	In regards to Claim 20, Derscheid teaches “A non-transitory computer-readable storage medium storing a program for causing a computer (baler includes ECU which has a core, volatile and non-volatile memory – [0025]) to perform a method of calculating a yield for a baler (baler with ECU performs yield determinations – [0052]), the method comprising: obtaining a position at which the baler harvests a crop material (position sensor 142 with baler 100 – [0028], Figure 1-2); obtaining a volume of a bale into which the crop material is formed in a bale chamber of the baler (bale dimension sensor 134 to measure changes in volume of bale – [0030], Figure 1), the volume of the bale corresponding to the position (position sensor providing real-time location information of the baler – [0028]); and calculating, based on the volume of the bale and the moisture amount corresponding to the position (electronic control unit includes a processor and performs calculations – [0025]; yield calculated based on volumetric change for portion of area harvested – [0031]).”
Derscheid does not teach “obtaining a moisture amount in the bale, the moisture amount corresponding to the position; the yield corresponding to the position by excluding the moisture amount from an amount of the bale.”
	Lang teaches “obtaining a moisture amount in the bale  (baler includes moisture sensor to detect moisture content – [0029]), the moisture amount corresponding to the position (GPS to track location of the bales – [0037]; GPS location and sensor data can be interlocked with operational aspect of the baler – [0038]); the yield corresponding to the position by excluding the moisture amount from an amount of the bale (calculation using moving averages, with the moisture/moisture levels and yield – [0043]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derscheid to incorporate the teaching of Lang to incorporate a moisture sensor in the baler. Doing so would improve determination of the crop yield based on the information gathered about the crop.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Derscheid in view of Lang and Clark (US20130152534; As disclosed in IDS dated 04/13/2021; US Patent #1).
	In regards to Claim 7, Derscheid in view of Lang discloses the claimed invention as detailed above except for “a memory configured to store a reference unit volume weight indicating a unit volume weight of a remainder obtained by excluding the moisture amount from the amount of the bale, wherein the circuitry is configured to calculate the yield in the predetermined cycle from the volume of the bale, the moisture weight ratio, and the reference unit volume weight, the yield indicating a remaining weight obtained by excluding the moisture weight in the increment from the weight of the increment.”
Clark teaches “a memory configured to store a reference unit volume weight indicating a unit volume weight of a remainder obtained by excluding the moisture amount from the amount of the bale (weight information coupled with field allows computer/memory to determine overall average dry yield – [0018]), wherein the circuitry is configured to calculate the yield in the predetermined cycle from the volume of the bale, the moisture weight ratio, and the reference unit volume weight, the yield indicating a remaining weight obtained by excluding the moisture weight in the increment from the weight of the increment (computer calculates dry yield at specific locations with use of level of dryness from moisture sensor and weight per unit area based of GPS location information, moisture information used to adjust the dry yield – [0018]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derscheid in view of Lang to incorporate the teaching of Clark use the weight information with the computer system to determine the dry yield. Doing so would improve determination of the yield of crop materials of a field.

In regards to Claim 19, Derscheid in view of Lang discloses the claimed invention as detailed above except for “obtaining a reference unit volume weight indicating a unit volume weight of a remainder obtained by excluding the moisture amount from the amount of the bale, wherein the yield is calculated in the predetermined cycle from the volume of the bale, the moisture weight ratio, and the reference unit volume weight, the yield indicating a remaining weight obtained by excluding the moisture weight from the weight of the increment.”
Clark teaches “obtaining a reference unit volume weight indicating a unit volume weight of a remainder obtained by excluding the moisture amount from the amount of the bale (weight information coupled with field allows computer/memory to determine overall average dry yield – [0018]), wherein the yield is calculated in the predetermined cycle from the volume of the bale, the moisture weight ratio, and the reference unit volume weight, the yield indicating a remaining weight obtained by excluding the moisture weight from the weight of the increment (computer calculates dry yield at specific locations with use of level of dryness from moisture sensor and weight per unit area based of GPS location information, moisture information used to adjust the dry yield – [0018]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derscheid in view of Lang to incorporate the teaching of Clark use the weight information with the computer system to determine the dry yield. Doing so would improve determination of the yield of crop materials of a field.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Derscheid in view of Lang, Clark, and Duenwald (US20090217827).
	In regards to Claim 8, Derscheid in view of Lang and Clark discloses the claimed invention as detailed above and Derscheid further teaches “the baler further comprises a weight measurement sensor configured to measure a reference bale weight indicating a weight of a reference volume of the bale (baler includes load/forge sensors to sense weight of the bale during/after bale formation – [0028]), when the volume of the bale amounts to the reference volume (volume of bale measured – [0030]). 
Derscheid in view of Lang and Clark do not teach “wherein the circuitry is configured to calculate an average moisture weight ratio in the reference volume of the bale based on the moisture weight ratio measured in the predetermined cycle, and 38Attorney Docket No.: KBT-P0078 update the reference unit volume weight based on the reference volume, the average moisture weight ratio, and the reference bale weight.”
Duenwald teaches “wherein the circuitry is configured to calculate an average moisture weight ratio in the reference volume of the bale based on the moisture weight ratio measured in the predetermined cycle, and 38Attorney Docket No.: KBT-P0078 update the reference unit volume weight based on the reference volume, the average moisture weight ratio, and the reference bale weight (Moisture measurements made and average moisture content calculated as a number between one and zero – [0039]; moisture mass associated with the ratio of the mass of water to mass of crop – [0034]; Calculation of Dry matter weight calculated – [0040]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derscheid in view of Lang and Clark to incorporate the teaching of Duenwald use the ratio of water mass to total mass and calculation of average moisture content for determination of the dry weight of the bale. Doing so would improve the determination of the bale weight.

	In regards to Claim 9, Derscheid in view of Lang, Clark, and Duenwald discloses the claimed invention as detailed above and Duenwald further teaches “the circuitry is configured to obtain a reference moisture weight indicating a moisture weight in the reference volume of the bale by multiplying the reference bale weight by the average moisture weight ratio (Dry matter weight is equal to the total weight of dry matter times one minus the total dry weight matter times the average moisture content – [0040]), obtain a moisture volume in the reference volume of the bale by dividing the reference moisture weight by a unit volume weight of water (mass of water in crop material is related as mass of water in crop divided by total mass in crop – [0034]), obtain a remaining bale weight in the reference volume of the bale by subtracting the reference moisture weight from the reference bale weight, obtain a remaining bale volume in the reference volume of the bale by subtracting the moisture volume from the reference volume, obtain a bale remainder unit volume weight by dividing the remaining bale weight by the remaining bale volume, and weighted average the reference unit volume weight and the bale remainder unit volume weight to obtain the reference unit volume weight updated (moisture content is calculated by the sum of the moisture readings with the difference of squares in diameters divided by the difference in squares of diameters – [0039]; dry matter weight is determined by equation as shown in [0040]; As the calculations take into account the difference in the volumes by using the diameter, since the volume for a cylinder would be related to pi*r^2*h, in this case the radius is diameter divided by 2, and the height h would be a constant, so the pi*h/4 would be a constant that is present in the numerator and denominator and thus cancel out).”

	In regards to Claim 10, Derscheid in view of Lang, Clark, and Duenwald discloses the claimed invention as detailed above and Duenwald further teaches “wherein the circuitry is configured to calculate the yield using the following equation: 
    PNG
    media_image1.png
    23
    363
    media_image1.png
    Greyscale
 where: ρR is the reference unit volume weight [kg/m3]; ρw is a unit volume weight of water [kg/m3]; 39Attorney Docket No.: KBT-P0078 Vi is an i-th increment of the volume of the bale, the i-th increment being the increment in an i-th cycle [m3] (i is an integer); Mi is a percentage of the moisture weight ratio in the i-th increment [wt%] (Mi corresponds to Vi); and Gi is an i-th yield [kg] (Gi corresponds to Vi) (Equations as detailed in [0034], [0039], and [0040] would give rise to the equation Gi).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863